DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
7/22/2022. In Applicant’s amendment, claims 1, 2, 13, 14, and 18 were amended.
Claims 1-11 and 13-21 are currently pending and have been rejected as follows. 
Response to Amendments
Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 9 that the combination of references does not disclose the newly amended limitation reciting […] provides memory augmentation for an entity based on a subscription to memory augmentation services by the entity […]. Examiner respectfully disagrees. Upon reconsideration of the cited references, King was found to disclose memory augmentation subscription services in paragraph 125 “Indexes are published and subscribed to by users and by systems.”
Applicant argues on p. 9-10 that the combination of references does not disclose the newly amended limitation reciting “wherein the web interaction session by the entity begins based on detection of opening a web browser or starting a mobile application that supports the memory augmentation services to which the entity is subscribed and wherein accessing a webpage outside a tree structure of webpages of the commerce site ends the web interaction session.” Examiner respectfully disagrees. Liberman teaches in paragraph 40 “A session may include a series of interactions executed by a customer, for example, ending when the customer logs off, closes the browser used for viewing, completes a transaction, or finishes viewing a document,” fig. 29C and associated text in paragraph 749 “FIG. 29C illustrates interface 2908, which shows a screen elements tree including all elements in the path of the screen element's to be extracted. The web analyzer may retrieve web (e.g., IE) nodes from the screen elements tree.”
Applicant argues on p. 10 that the combined references do not disclose the amended feature of claim 2. Examiner respectfully disagrees. Liberman teaches in paragraph 642 “module 2708 may design web analytics solution 2704 to monitor and report data items of a user's web interaction including, for example, session details (e.g., a start time and/or end time for closed sessions), user identity details, a list of webpages viewed during the session, metadata of the webpages viewed during the session, the websites providing the webpages, and/or any other interaction information;” [0687] “a CustomerIdentity object that represents the identity of the customer, activeOnly--if the returned metadata is only about the current interaction, pastOnly--if the returned metadata is only about past interactions, count--the number of interactions for which metadata is to be retrieved, start--the starting date of the interactions for which metadata is to be retrieved, end--the end date of the interactions for which metadata is to be retrieved.”
Applicant argues on p. 10 that the combination of references do not disclose the amended limitations of claim 13. This argument is moot in light of the newly cited Chen reference.
Applicant argues on p. 10-11 that the combination of references do not disclose the amended limitations of claim 18. Examiner respectfully disagrees. Liberman teaches a plug in in paragraph 87 “Web analyzer 518 may be implemented as a system administrator plug-in in interaction center 528” 95] “The interface between web analyzer 618 (e.g., web analyzer 418 of FIG. 4) and connection server 624 (e.g., connection server 424 of FIG. 4) may supply connection server 624 with all the current open sessions according to customer identifiers, for example, one identifier for cookie identification and one identifier for web identification” and asynchronously transmitting a URL to a retrieve artifacts of prior visits to the webpages by the entity in paragraph 683 “AsyncLoadCustomerSessionsDataCompleted--An asynchronous callback operation, for example, executed upon completion of a DoWorkOfLoadCustomerSessionsDataAsync operation. AsyncLoadCustomerSessionsDataCompleted may trigger the customer sessions data asynchronous results to be retrieved and the webpage to be loaded.” King discloses a cloud server in paragraph 633. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Winnemoeller et al, US Publication No. 2015/0178388 A1, hereinafter Winnemoeller in view of
King et al, US Publication No. 2011/0043652 A1, hereinafter King in further view of
Liberman Ben-Ami et al, US Publication No. 2013/0136253 A1, hereinafter Liberman. As per,
Claim 1
Winnemoeller teaches
A system, comprising: 
a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (Winnemoeller [0054] “a system including a storage having a display, a storage having at least one memory, and one or more processors each operatively coupled to the storage”)
[…] wherein the one or more data sources comprise one or more websites; (Winnemoeller [0012] “a conversation may include multiple messages received by one user from another. In yet another example, a conversation may include any combination of messages exchanged between two or more users. […] The message may include, for example, text, graphics, hyperlinks;” [0032] “Examples of information sources include people ( e.g., users), websites, file servers, databases or data stores”)
[…]
[…]
[…]
[…]
[…]
Winnemoeller does not explicitly teach
an analysis component that evaluates one or more interactions of an entity with one or more data sources, […]; 
an augmentation component that provides memory augmentation for an entity based on a subscription to memory augmentation services by the entity, wherein the augmentation component integrates details of an ongoing interaction of the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources, wherein integration by the augmentation component comprises chronological paths amongst webpages of the one or more commerce websites and that are accessed by the entity during a web interaction session,
wherein the web interaction session by the entity begins based on detection of opening a web browser or starting a mobile application that supports the memory augmentation services to which the entity is subscribed and wherein accessing a webpage outside a tree structure of webpages of the commerce site ends the web interaction session,
and wherein integration by the augmentation component comprises creating and updating semantic markers, extracted insights, and summaries of the one or more interactions;
a machine learning component that generates one or more recommendations, wherein the machine learning component is trained on the one or more interactions, historical data from the one or more data sources, and feedback from the entity on one or more previous recommendations; 
and an output component that renders, via a virtual showroom across the one or more websites, a list of alternatives, in response to an explicit request from the entity or proactively during the ongoing interaction, wherein the system interacts with the entity via the virtual showroom, and wherein the list of alternatives is a single reference source that comprises the chronological paths amongst the webpages of the one or more websites and is based on the semantic markers, the extracted insights, the summaries of the one or more interactions, and the one or more recommendations generated by the machine learning component.
King however in the analogous art of user interactions teaches
an analysis component that evaluates one or more interactions of an entity with one or more data sources, […]; (King fig. 1a noting the text recognition and context analysis; [0031] “The technology may facilitate an awareness of text-based information proximate to a device, an awareness of image-based information proximate to a device, an awareness of a display of information proximate to a device (such as a rendered document), and so on. Using the disclosed technology, devices can mimic people in how they interact with the world. While generally described below as interacting with visually perceptible documents, the system may likewise be configured to gather and process audio-based information” noting the user of the device mapped to an entity) 
[…] provides memory augmentation for an entity based on a subscription to memory augmentation services by the entity […], (King [0125] “Indexes are published and subscribed to by users and by systems”)
[…] that supports the memory augmentation services to which the entity is subscribed […] (King [0125] “Indexes are published and subscribed to by users and by systems”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller to include evaluating an entity’s interactions with data sources and provide memory augmentation based on a subscription in view of King in an effort to gain extra functionality by associating particular advertisements with portions of a message (see King ¶ [0053] & MPEP 2143G).
Liberman however in the analogous art of user interactions teaches
an augmentation component that […], wherein the augmentation component integrates details of an ongoing interaction of the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources, wherein integration by the augmentation component comprises chronological paths amongst webpages of the one or more commerce websites and that are accessed by the entity during a web interaction session; (Liberman fig. 4 noting the Interaction Center mapped to the augmentation component; [0051] “Analysis server 116 may extract metadata, embedded tags, URLs or other information attached to recorded, copied, or captured webpages or websites for ongoing or current web sessions […] Analysis server 116 may compile or assemble each user's associated content to generate a summary of the user's web-interaction history, for example, which may be sent in real-time to the agent client. Analysis server 116 may analyze, edit, and index the extracted or saved interaction content, for example, to create an organized and uniform repository of user histories, e.g., in database 126” noting the extraction of captured webpages or websites for ongoing web sessions of a user and the extracted data indexed to create a repository of user histories mapped to the integrating details of an ongoing interaction with historical interactions. Paragraph 51 also states “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction ([…] the time of the interaction (e.g., the exact time of the interaction, if the interaction occurred in the past hour/day/month/year, the time difference since the previous interaction for the same topic, etc.)” noting the analysis server assigning topics to the interaction in addition to the indexing including the exact time; [0061] “Cross-channel sequencing 302 may sequence or index customer cross-channel interactions, for example, according to topics, key-words, communication channel, time, etc., to create an organized and uniform database of customer interactions that may be easily searched to detect relevant interactions”) 
wherein the web interaction session by the entity begins based on detection of opening a web browser or starting a mobile application […] and wherein accessing a webpage outside a tree structure of webpages of the commerce site ends the web interaction session, (Liberman [0040] “A session may include a series of interactions executed by a customer, for example, ending when the customer logs off, closes the browser used for viewing, completes a transaction, or finishes viewing a document;” fig. 29C; [0749] “FIG. 29C illustrates interface 2908, which shows a screen elements tree including all elements in the path of the screen element's to be extracted. The web analyzer may retrieve web (e.g., IE) nodes from the screen elements tree”)
and wherein integration by the augmentation component comprises creating and updating semantic markers, extracted insights, and summaries of the one or more interactions; (Liberman [0051] “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction” noting the indicators to interactions of topics or keywords mapped to the semantic markers; [0073] “agent device 430 may view the user's current session data as a history or summary report updated in real-time;”  [0217] “Web recording systems (e.g., systems 100 and 400 of FIGS. 1 and 4) may allow a capture device (e.g., capture server 110 of FIG. 1 and probe 410 of FIG. 4) to capture web traffic, a web analyzer (e.g., analysis server 116 of FIG. 1 and web analyzer 418 of FIG. 4) to filter or extract requested information from the captured traffic and a database (e.g., interaction database 126 of FIGS. 1 and 422 of FIG. 4) to save relevant extracted information, for example, for later analysis and playback;” [0260] “the web player may be constantly updated with new user browsing data and may allow showing either all pages browsed by the user or only relevant pages defined in the PO client (e.g., configurable via the web player)” noting the updating of the interactions)
a machine learning component that generates one or more recommendations, wherein the machine learning component is trained on the one or more interactions, historical data from the one or more data sources, and feedback from the entity on one or more previous recommendations; (Liberman [0042] “The automated agent recommendations may be based on the user's cumulative single-channel or cross-channel web and/or call center history … The automated information may include, not only the current customer's history, but also one or more corresponding ideal session histories or summaries for comparison, for example, to predict optimal future session paths to recommend to the customer. The ideal histories may be based on real-life session summaries generated by other satisfied customers or may be modeled sessions generated in a computer-training environment by a computer programmer or trainer” noting the recommendation generated and trained on interactions)
and an output component that renders, via a virtual showroom across the one or more websites, a list of alternatives, in response to an explicit request from the entity or proactively during the ongoing interaction, wherein the system interacts with the entity via the virtual showroom, and in response to an explicit request from the entity or proactively during the ongoing interaction, wherein the list of alternatives is a single reference source that comprises the chronological paths amongst the webpages of the one or more websites and is based on the semantic markers, the extracted insights, the summaries of the one or more interactions, and the one or more recommendations generated by the machine learning component. (Liberman [0051] “Analysis server 116 may determine which user interactions are relevant to the current issue by matching their identifiers to relevancy criteria received from the agent client. For example, analysis server 116 may retrieve all interactions for a specific user, on a specific topic, in any communication channel within the past hour” noting the relevancy criteria received mapped to an explicit request also noting the specific topic mapped to the semantic markers. See also [0058] “Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support, offer deals, or up-sell the same or similar product or service. Interface 200 may also include a customer response field 208 to register the customer's response to the agent recommendations. Interface 200 may update the recommendations based on the customer response, for example, automatically” noting the recommendations mapped to the alternatives and noting the customer response field to register the customer’s response automatically mapped to the system interacting with the entity view the showroom. See also figure 2 below noting the chronological path 202 and the single source of 
    PNG
    media_image1.png
    667
    1098
    media_image1.png
    Greyscale
[AltContent: textbox (Liberman, Figure 2)]the website customer X was browsing. Additionally, see [0073] “Some embodiments of the invention may allow agent device 430 to track open session interactions on user computer 406 in real-time using PO client 420 (installed on agent device 430). PO client 420 may transfer or make data available in real-time from open or current sessions (e.g., as well as past sessions). PO client 420 may transfer the data from each user computer 406 to one or more agent device 430, for example, which are assigned to provide the user support. Agent device 430 may view a user's past session data as a history of relevant interactions, as a summary report of those interactions”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system and King’s analysis system to include integrating details of an ongoing interaction with historical interactions and outputting a list of alternatives in response to a request from a user in view of Liberman in an effort to improve guidance during an interaction (Liberman ¶ [0004] & MPEP 2143G).
Claim 2
Winnemoeller teaches
wherein the augmentation component aggregates the respective details of the ongoing interaction and the historical interactions, […].  (Winnemoeller [0022] “the chat processing module can be configured to maintain a log of the conversation, which can be referenced by the users or other services, such as the text analysis module.”)
Winnemoeller / King do not explicitly teach, Liberman however in the analogous art of user interactions teaches
[…] and wherein the web interaction session is assigned a unique web session identifier based on a name of the entity plus identifier of the entity, a session identifier that reflects a number of web interaction sessions logged by the entity and binary flags that capture a state of the services offered by memory augmentation (Liberman [0642] “module 2708 may design web analytics solution 2704 to monitor and report data items of a user's web interaction including, for example, session details (e.g., a start time and/or end time for closed sessions), user identity details, a list of webpages viewed during the session, metadata of the webpages viewed during the session, the websites providing the webpages, and/or any other interaction information;” [0687] “a CustomerIdentity object that represents the identity of the customer, activeOnly--if the returned metadata is only about the current interaction, pastOnly--if the returned metadata is only about past interactions, count--the number of interactions for which metadata is to be retrieved, start--the starting date of the interactions for which metadata is to be retrieved, end--the end date of the interactions for which metadata is to be retrieved”)
The rationales to modify/combine the teachings of Winnemoeller / King with/and the teachings of Liberman are presented in the examining of claim 1 and incorporated herein.
Claim 3
Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources.  (Winnemoeller [0032] “Some or all of regions (e.g., regions 310, 320a-f, 330, 340, 350 and 360) may be referred to as information pods or output fields. Each information pod can contain a different source of information. Examples of information sources include people ( e.g., users), websites, file servers, databases or data stores […] Yet other regions (e.g., region 380) may be used as input fields for enabling a user to enter text or other message data, which may be included in the conversation”)
Claim 4
Winnemoeller teaches
wherein the inputs and the outputs are represented as data streams, and wherein the analysis component independently evaluates the data streams, wherein the data streams are related to free-flowing chats.  (Winnemoeller [0021] “the text analysis module may produce an ontology relating to a particular person (e.g., one of the users or another person having an online identity), or the individuals participating in the conversation;” [0041] “The information relating to the participants may be different for different groups of participants (e.g., family, friends, co-workers, or classmates). Yet other regions of the interface 400 (e.g., region 460) may include a conversation stream, such as the messages being entered and exchanged among the participants.”)
Claim 5
Winnemoeller teaches
wherein the inputs and the outputs are represented as data streams, and wherein the analysis component evaluates the data streams as an aggregate set of data streams, wherein the data streams are related to structured web surfing.  (Winnemoeller [0019] “The GUI can be implemented using any number of known or proprietary browsers or comparable technology that facilitates retrieving, presenting, and traversing information resources, such as web pages on a website, via a network, such as the Internet”)
Claim 6
Winnemoeller teaches
wherein the inputs and the outputs comprise at least one of speech, text, image, video, touch, gesture, or annotations.  (Winnemoeller [0012] “the term "conversation," in addition to its plain and ordinary meaning, includes any kind of communication conducted via an electronic communication network, such as the Internet, that provides a real-time or near real-time transmission of data (e.g., data representing text, images, video and/or other information) from one user to one or more other users. In one example, a conversation may include one or more messages (e.g., SMS text messages, chat messages or other rapid messaging service) sent from one user to another.”)
Claim 7
Winnemoeller does not explicitly teach
wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer executable components further comprise: a conversion component that translates the verbal content to text; 
and an arrangement component that aligns the text with the audio content.  
King however in the analogous art of user interactions teaches
wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer executable components further comprise: a conversion component that translates the verbal content to text; (King [0565] “the system converts the speech to text and attaches the annotation as a textual comment”)
and an arrangement component that aligns the text with the audio content.  (King [0565] “After the verbal annotations are recorded, the system identifies the document from which the text was captured, locates the captured text within the document, and attaches the voice annotation at that point”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 8
Winnemoeller does not explicitly teach
wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer executable components further comprise: an indexing component that applies respective semantic markers of the semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content. 
King however in the analogous art of user interactions teaches
wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer executable components further comprise: an indexing component that applies respective semantic markers of the semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content.  (King [0051] “the system may interact with a search engine 112 that employs and/or indexes information specifically about rendered documents, about their digital counterpart documents, and/or about documents that have a web (Internet) presence;” [0053] “in step 130, the system identifies any markup relevant to the captured data and/or an identified electronic counterpart. In some cases, the markup is provided by the user, the originator, the publisher of the document, other users of the document, and so on, and may be stored at a directly accessible source 132, or dynamically generated by a markup service 134”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 9
Winnemoeller teaches
wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer executable components further comprise: a parse component that extracts respective data from the inputs and the outputs based on the audio content, the text content, and the visual content; (Winnemoeller [0044] “causing performance of an analysis (e.g., a natural language analysis or other suitable interpretation or parsing) of the message. The analysis of the message may be performed, for example, by the text analysis module of the natural language processing server of FIG. 1”)
[…]
Winnemoeller does not explicitly teach
and an annotation component that applies respective summaries of the summaries to the inputs and the outputs based on the respective data. 
King however in the analogous art of user interactions teaches
and an annotation component that applies respective summaries of the summaries to the inputs and the outputs based on the respective data.  (King [0641] “The text analysis component 1008 may employ auto-summarizing or auto-abstracting functions to automatically generate an abstract of the received audio. Automatic summarization includes the creation of a shortened version of the text file by either extraction or abstraction processes, where the summary generated ideally contains the most important points of the original text.”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 10
Winnemoeller does not explicitly teach
wherein the computer executable components further comprise: a reference component that associates respective time reference markers to the inputs and the outputs; 
and an interaction component that retrieves a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  
King however in the analogous art of user interactions teaches
wherein the computer executable components further comprise: a reference component that associates respective time reference markers to the inputs and the outputs; (King [0398] “The capture device may be used to capture text when it is out of contact with other parts of the system. A very simple device may simply be able to store the image or audio data associated with the capture, ideally with a timestamp indicating when it was captured.”)
and an interaction component that retrieves a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  (King [0642] “the text analysis component may simply perform statistical analysis of the words in the text file, based on their order and occurrence in time to note a frequency of use during a given time interval to correspond to a topic or content being addressed during that time interval”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.
Claim 11
Winnemoeller does not explicitly teach
wherein a configuration of the system facilitates processing efficiency based on the list of alternatives that provides one or more targeted search parameters, and wherein the configuration supports a native application that comprises a first connectivity configuration and a browser-based application that comprises a second connectivity configuration different from the first connectivity configuration.  
King however in the analogous art of user interactions teaches
wherein a configuration of the system facilitates processing efficiency based on the list of alternatives that provides one or more targeted search parameters, and wherein the configuration supports a native application that comprises a first connectivity configuration and a browser-based application that comprises a second connectivity configuration different from the first connectivity configuration.  (King [0586] “As depicted, the display 400 is provided by a word processing application of a computing device, and displayed by the computing device's information output device (for example, the computing device's display device). The word processing application may include the system (e.g., the word processing application integrates the system into one or more of its processes), the system may be separate from the word processing application (e.g., one or more processes separate from the word processing application include the system), or some combination of these or other configurations. Other applications of a computing device, such as a browser application”)
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 1 and incorporated herein.

Claim 13 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Winnemoeller in view of Liberman in view of
Chen et al, US Publication No. 2007/0288589 A1, hereinafter Chen. As per,
Claim 13
Winnemoeller teaches
A computer-implemented method, comprising: 
evaluating, by a system comprising a processor, one or more interactions of an entity with one or more data sources, wherein the one or more data sources comprise one or more websites; (Winnemoeller [0012] “a conversation may include multiple messages received by one user from another. In yet another example, a conversation may include any combination of messages exchanged between two or more users. […] The message may include, for example, text, graphics, hyperlinks;” [0021] “The text analysis module of the NLP server can be configured to analyze text entered by the user(s);” [0032] “Examples of information sources include people ( e.g., users), websites, file servers, databases or data stores”)
[…]
[…]
[…]
[…]
[…]  
Winnemoeller does not explicitly teach
integrating, by the system, details of an ongoing interaction the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives, comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic,
and wherein the integrating comprises creating and updating semantic markers, extracted insights, and summaries of the one or more interactions; 
generating, by the system, one or more recommendations based on a machine learning process, wherein the machine learning process is trained on the one or more interactions, historical data from the one or more data sources, and feedback from the entity on one or more previous recommendations; 
and rendering, by the system, via a virtual showroom across the one or more websites, the list of alternatives, proactively during the ongoing interaction, wherein the system interacts with the 415/975,814entity via the virtual showroom, wherein the rendering is based, at least in part, on the semantic markers, the extracted insights, the summaries of the one or more interactions, and the one or more recommendations,
wherein a full scan of the one or more websites together with a full sequence of time-stamped modifications of the webpages of the one or more websites during a browsing session is saved and generated during the rendering to illustrate, via the virtual showroom, a version of the webpages at a time that the entity visited the webpages of the one or more websites, wherein the version includes the time-stamped modifications to the webpages.
Liberman however in the analogous art of user interactions teaches
integrating, by the system, details of an ongoing interaction the one or more interactions between the entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives, comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic; (Liberman fig. 4 noting the Interaction Center mapped to the augmentation component; [0051] “Analysis server 116 may extract metadata, embedded tags, URLs or other information attached to recorded, copied, or captured webpages or websites for ongoing or current web sessions […] Analysis server 116 may compile or assemble each user's associated content to generate a summary of the user's web-interaction history, for example, which may be sent in real-time to the agent client. Analysis server 116 may analyze, edit, and index the extracted or saved interaction content, for example, to create an organized and uniform repository of user histories, e.g., in database 126” noting the extraction of captured webpages or websites for ongoing web sessions of a user and the extracted data indexed to create a repository of user histories mapped to the integrating details of an ongoing interaction with historical interactions. Paragraph 51 also states “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction ([…] the time of the interaction (e.g., the exact time of the interaction, if the interaction occurred in the past hour/day/month/year, the time difference since the previous interaction for the same topic, etc.)” noting the analysis server assigning topics to the interaction in addition to the indexing including the exact time)
and wherein the integrating comprises creating and updating semantic markers, extracted insights, and summaries of the one or more interactions; (Liberman [0051] “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction” noting the indicators to interactions of topics or keywords mapped to the semantic markers; [0073] “agent device 430 may view the user's current session data as a history or summary report updated in real-time;”  [0217] “Web recording systems (e.g., systems 100 and 400 of FIGS. 1 and 4) may allow a capture device (e.g., capture server 110 of FIG. 1 and probe 410 of FIG. 4) to capture web traffic, a web analyzer (e.g., analysis server 116 of FIG. 1 and web analyzer 418 of FIG. 4) to filter or extract requested information from the captured traffic and a database (e.g., interaction database 126 of FIGS. 1 and 422 of FIG. 4) to save relevant extracted information, for example, for later analysis and playback;” [0260] “the web player may be constantly updated with new user browsing data and may allow showing either all pages browsed by the user or only relevant pages defined in the PO client (e.g., configurable via the web player)” noting the updating of the interactions)
generating, by the system, one or more recommendations based on a machine learning process, wherein the machine learning process is trained on the one or more interactions, historical data from the one or more data sources, and feedback from the entity on one or more previous recommendations; (Liberman [0042] “The automated agent recommendations may be based on the user's cumulative single-channel or cross-channel web and/or call center history … The automated information may include, not only the current customer's history, but also one or more corresponding ideal session histories or summaries for comparison, for example, to predict optimal future session paths to recommend to the customer. The ideal histories may be based on real-life session summaries generated by other satisfied customers or may be modeled sessions generated in a computer-training environment by a computer programmer or trainer.”)
and rendering, by the system, via a virtual showroom across the one or more websites, the list of alternatives, proactively during the ongoing interaction, wherein the system interacts with the 415/975,814entity via the virtual showroom, wherein the rendering is based, at least in part, on the semantic markers, the extracted insights, the summaries of the one or more interactions, and the one or more recommendations.  (Liberman [0051] “Analysis server 116 may determine which user interactions are relevant to the current issue by matching their identifiers to relevancy criteria received from the agent client. For example, analysis server 116 may retrieve all interactions for a specific user, on a specific topic, in any communication channel within the past hour” noting the relevancy criteria received mapped to an explicit request also noting the specific topic mapped to the semantic markers. See also [0058] “Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support, offer deals, or up-sell the same or similar product or service. Interface 200 may also include a customer response field 208 to register the customer's response to the agent recommendations. Interface 200 may update the recommendations based on the customer response, for example, automatically” noting the recommendations mapped to the alternatives and noting the customer response field to register the customer’s response automatically mapped to the system interacting with the entity view the showroom. See also [AltContent: textbox (Liberman, Figure 2)]
    PNG
    media_image1.png
    667
    1098
    media_image1.png
    Greyscale
figure 2 below noting the chronological path 202 and the single source of the website customer X was browsing. Additionally, see [0073] “Some embodiments of the invention may allow agent device 430 to track open session interactions on user computer 406 in real-time using PO client 420 (installed on agent device 430). PO client 420 may transfer or make data available in real-time from open or current sessions (e.g., as well as past sessions). PO client 420 may transfer the data from each user computer 406 to one or more agent device 430, for example, which are assigned to provide the user support. Agent device 430 may view a user's past session data as a history of relevant interactions, as a summary report of those interactions”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system to include integrating details of an ongoing interaction with historical interactions and outputting a list of alternatives in response to a request from a user in view of Liberman in an effort to improve guidance during an interaction (Liberman ¶ [0004] & MPEP 2143G).
Chen however in the analogous art of user interactions teaches
wherein a full scan of the one or more websites together with a full sequence of time-stamped modifications of the webpages of the one or more websites during a browsing session is saved and generated during the rendering to illustrate, via the virtual showroom, a version of the webpages at a time that the entity visited the webpages of the one or more websites, wherein the version includes the time-stamped modifications to the webpages. (Chen [0010] “methods and media for archiving web page content such that when the content of a web page has changed, a user can recall an archived copy of the web page and view such archived content. A user can be prompted by a browser to determine if the user wants to display archived contents or contents of a previously displayed web page when a browser determines that the contents of the web page on a server has changed from a previous version or the current download has different content than the previous download. Thus, the browser can be aware of the current and past versions of web pages retrieved in a user-browser interaction and prompt a user to determine what version of a web page the user wants to view”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system to include saving a scan and sequence of modifications of webpages and generating the version with the modifications during a rendering in view of Chen in an effort to avail old versions of web pages to users (Chen ¶ [0031] & MPEP 2143G).

Claims 14-17 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Winnemoeller in view of Liberman in view of Chen in further view of King

Claim 14
Winnemoeller / Liberman do not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer-implemented method further comprises: converting, by the system, the verbal content to text; 
and aligning, by the system, the text with the audio content,
and wherein the rendering also comprises rendering, via the virtual showroom, with the rendering parameter values and artifacts associated with the time-stamped modifications along with rendering the version of the webpages at the time that the entity visited the webpages of the one or more websites. 
King however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content and verbal content, and wherein the computer-implemented method further comprises: converting, by the system, the verbal content to text; (King [0565] “the system converts the speech to text and attaches the annotation as a textual comment”)
and aligning, by the system, the text with the audio content; (King [0565] “After the verbal annotations are recorded, the system identifies the document from which the text was captured, locates the captured text within the document, and attaches the voice annotation at that point”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system, Liberman’s chronological interaction data integration, and Chen’s webpage modifications to include converting verbal content to text and aligning text to audio in view of King in an effort to gain extra functionality by associating particular advertisements with portions of a message (see King ¶ [0053] & MPEP 2143G).
Chen however in the analogous art of user interactions teaches
and wherein the rendering also comprises rendering, via the virtual showroom, with the rendering parameter values and artifacts associated with the time-stamped modifications along with rendering the version of the webpages at the time that the entity visited the webpages of the one or more websites. (Chen [0010] “methods and media for archiving web page content such that when the content of a web page has changed, a user can recall an archived copy of the web page and view such archived content. A user can be prompted by a browser to determine if the user wants to display archived contents or contents of a previously displayed web page when a browser determines that the contents of the web page on a server has changed from a previous version or the current download has different content than the previous download. Thus, the browser can be aware of the current and past versions of web pages retrieved in a user-browser interaction and prompt a user to determine what version of a web page the user wants to view”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system and Liberman’s chronological interaction data integration  to include saving a scan and sequence of modifications of webpages and generating the version with the modifications during a rendering in view of Chen in an effort to avail old versions of web pages to users (Chen ¶ [0031] & MPEP 2143G).
Claim 15
Winnemoeller / Liberman / Chen do not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer-implemented method further comprises: applying, by the system, respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content.  
King however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer-implemented method further comprises: applying, by the system, respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content.  (King [0051] “the system may interact with a search engine 112 that employs and/or indexes information specifically about rendered documents, about their digital counterpart documents, and/or about documents that have a web (Internet) presence;” [0053] “in step 130, the system identifies any markup relevant to the captured data and/or an identified electronic counterpart. In some cases, the markup is provided by the user, the originator, the publisher of the document, other users of the document, and so on, and may be stored at a directly accessible source 132, or dynamically generated by a markup service 134”)
The rationales to modify/combine the teachings of Winnemoeller / Liberman / Chen with/and the teachings of King are presented in the examining of claim 14 and incorporated herein.
Claim 16
Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the computer-implemented method further comprises: extracting, by the system, respective data from the inputs and the outputs based on the audio content, the text content, and the visual content; (Winnemoeller [0044] “causing performance of an analysis ( e.g., a natural language analysis or other suitable interpretation or parsing) of the message. The analysis of the message may be performed, for example, by the text analysis module of the natural language processing server of FIG. 1”)
[…]
Winnemoeller / Liberman / Chen do not explicitly teach
and applying, by the system, respective summaries to the inputs and the outputs based on the respective data. 
King however in the analogous art of user interactions teaches
and applying, by the system, respective summaries to the inputs and the outputs based on the respective data.  (King [0641] “The text analysis component 1008 may employ auto-summarizing or auto-abstracting functions to automatically generate an abstract of the received audio. Automatic summarization includes the creation of a shortened version of the text file by either extraction or abstraction processes, where the summary generated ideally contains the most important points of the original text.”)
The rationales to modify/combine the teachings of Winnemoeller / Liberman / Chen with/and the teachings of King are presented in the examining of claim 14 and incorporated herein.
Claim 17
Winnemoeller / Liberman / Chen do not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, and wherein the computer-implemented method further comprises: associating, by the system, respective time reference markers to the inputs and the outputs; 
and returning, by the system, a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  
King however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, and wherein the computer-implemented method further comprises: associating, by the system, respective time reference markers to the inputs and the outputs; (King [0398] “The capture device may be used to capture text when it is out of contact with other parts of the system. A very simple device may simply be able to store the image or audio data associated with the capture, ideally with a timestamp indicating when it was captured.”)
and returning, by the system, a first set of the inputs and a second set of the outputs for a defined time interval in response to a query that includes the defined time interval, wherein the first set of the inputs and the second set of the outputs are retrieved based on the respective time reference markers that correspond to the defined time interval.  (King [0642] “the text analysis component may simply perform statistical analysis of the words in the text file, based on their order and occurrence in time to note a frequency of use during a given time interval to correspond to a topic or content being addressed during that time interval”)
The rationales to modify/combine the teachings of Winnemoeller / Liberman / Chen with/and the teachings of King are presented in the examining of claim 14 and incorporated herein.

Claims 18-21 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Winnemoeller in view of Liberman in view of King

Claim 18
Winnemoeller teaches
A computer program product that provides memory augmentation services, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: (Winnemoeller [0054] “a system including a storage having a display, a storage having at least one memory, and one or more processors each operatively coupled to the storage”)
[…]
evaluate one or more interactions of an entity with one or more data sources, wherein the one or more data sources comprise one or more websites; (Winnemoeller [0012] “a conversation may include multiple messages received by one user from another. In yet another example, a conversation may include any combination of messages exchanged between two or more users. […] The message may include, for example, text, graphics, hyperlinks;” [0021] “The text analysis module of the NLP server can be configured to analyze text entered by the user(s);” [0032] “Examples of information sources include people ( e.g., users), websites, file servers, databases or data stores”)
[…]
[…]
[…]
[…]
[…]
[…] 
Winnemoeller does not explicitly teach
based on execution of a plug-in or application for memory augmentation services being added to a device having the computer program product, the device being associated with an entity having a subscription for the memory augmentation services and the entity being a user of the device:
integrate details of an ongoing interaction of the one or more interactions between entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic,
wherein the plug-in or the application places a code snippet on each of the webpages of the one or more websites, 
and wherein the integrating comprises creating and updating semantic markers, extracted insights, and summaries of the one or more interactions; 
asynchronously transmit a URL to a memory augmentation cloud server to retrieve artifacts of prior visits to the webpages by the entity;
generate one or more recommendations based on a machine learning process, wherein the machine learning process is trained on the one or more interactions, historical data from the one or more data sources, and feedback from the entity on one or more previous recommendations;
and render the list of alternatives via a virtual showroom across the one or more websites, in response to explicit requests from the entity or proactively during the ongoing interaction, wherein the memory augmentation services interact with the entity via the virtual showroom, and wherein the rendering is based, at least in part, on the semantic markers, the extracted insights, the summaries of the one or more interactions, and the one or more recommendations.  
Liberman however in the analogous art of user interactions teaches
based on execution of a plug-in or application for memory augmentation services being added to a device having the computer program product, […]: (Liberman [0087] “Web analyzer 518 may be implemented as a system administrator plug-in in interaction center 528”)
integrate details of an ongoing interaction of the one or more interactions between entity and a data source of the one or more data sources with historical interactions of the one or more interactions between the entity and the one or more data sources into a list of alternatives comprising chronological paths amongst webpages of the one or more websites based upon commonalities of at least one of context or topic; (Liberman fig. 4 noting the Interaction Center mapped to the augmentation component; [0051] “Analysis server 116 may extract metadata, embedded tags, URLs or other information attached to recorded, copied, or captured webpages or websites for ongoing or current web sessions […] Analysis server 116 may compile or assemble each user's associated content to generate a summary of the user's web-interaction history, for example, which may be sent in real-time to the agent client. Analysis server 116 may analyze, edit, and index the extracted or saved interaction content, for example, to create an organized and uniform repository of user histories, e.g., in database 126” noting the extraction of captured webpages or websites for ongoing web sessions of a user and the extracted data indexed to create a repository of user histories mapped to the integrating details of an ongoing interaction with historical interactions. Paragraph 51 also states “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction ([…] the time of the interaction (e.g., the exact time of the interaction, if the interaction occurred in the past hour/day/month/year, the time difference since the previous interaction for the same topic, etc.)” noting the analysis server assigning topics to the interaction in addition to the indexing including the exact time)
wherein the plug-in or the application places a code snippet on each of the webpages of the one or more websites, (Liberman [0095] “The interface between web analyzer 618 (e.g., web analyzer 418 of FIG. 4) and connection server 624 (e.g., connection server 424 of FIG. 4) may supply connection server 624 with all the current open sessions according to customer identifiers, for example, one identifier for cookie identification and one identifier for web identification.”)
and wherein the integrating comprises creating and updating semantic markers, extracted insights, and summaries of the one or more interactions; (Liberman [0051] “analysis server 116 may assign indicators or categories to interactions, for example, such as, the user that executes the interaction, topics or key words in the interaction” noting the indicators to interactions of topics or keywords mapped to the semantic markers; [0073] “agent device 430 may view the user's current session data as a history or summary report updated in real-time;”  [0217] “Web recording systems (e.g., systems 100 and 400 of FIGS. 1 and 4) may allow a capture device (e.g., capture server 110 of FIG. 1 and probe 410 of FIG. 4) to capture web traffic, a web analyzer (e.g., analysis server 116 of FIG. 1 and web analyzer 418 of FIG. 4) to filter or extract requested information from the captured traffic and a database (e.g., interaction database 126 of FIGS. 1 and 422 of FIG. 4) to save relevant extracted information, for example, for later analysis and playback;” [0260] “the web player may be constantly updated with new user browsing data and may allow showing either all pages browsed by the user or only relevant pages defined in the PO client (e.g., configurable via the web player)” noting the updating of the interactions)
asynchronously transmit a URL to a memory augmentation […] to retrieve artifacts of prior visits to the webpages by the entity; (Liberman [0683] “AsyncLoadCustomerSessionsDataCompleted--An asynchronous callback operation, for example, executed upon completion of a DoWorkOfLoadCustomerSessionsDataAsync operation. AsyncLoadCustomerSessionsDataCompleted may trigger the customer sessions data asynchronous results to be retrieved and the webpage to be loaded.”)
generate one or more recommendations based on a machine learning process, wherein the machine learning process is trained on the one or more interactions, historical data from the one or more data sources, and feedback from the entity on one or more previous recommendations; (Liberman [0042] “The automated agent recommendations may be based on the user's cumulative single-channel or cross-channel web and/or call center history … The automated information may include, not only the current customer's history, but also one or more corresponding ideal session histories or summaries for comparison, for example, to predict optimal future session paths to recommend to the customer. The ideal histories may be based on real-life session summaries generated by other satisfied customers or may be modeled sessions generated in a computer-training environment by a computer programmer or trainer.”)
and render the list of alternatives via a virtual showroom across the one or more websites, in response to explicit requests from the entity or proactively during the ongoing interaction, wherein the memory augmentation services interact with the entity via the virtual showroom, and wherein the rendering is based, at least in part, on the semantic markers, the extracted insights, the summaries of the one or more interactions, and the one or more recommendations.  (Liberman [0051] “Analysis server 116 may determine which user interactions are relevant to the current issue by matching their identifiers to relevancy criteria received from the agent client. For example, analysis server 116 may retrieve all interactions for a specific user, on a specific topic, in any communication channel within the past hour” noting the relevancy criteria received mapped to an explicit request also noting the specific topic mapped to the semantic markers. See also [0058] “Interface 200 may also display one or more recommendation(s) 206 for the agent to communicate with the user, for example, to provide technical support, offer deals, or up-sell the same or similar product or service. Interface 200 may also include a customer response field 208 to register the customer's response to the agent recommendations. Interface 200 may update the recommendations based on the customer response, for example, automatically” noting the recommendations mapped to the alternatives and noting the customer response field to register the customer’s response automatically mapped to the system interacting with the entity view the showroom. See also [AltContent: textbox (Liberman, Figure 2)]
    PNG
    media_image1.png
    667
    1098
    media_image1.png
    Greyscale
figure 2 below noting the chronological path 202 and the single source of the website customer X was browsing. Additionally, see [0073] “Some embodiments of the invention may allow agent device 430 to track open session interactions on user computer 406 in real-time using PO client 420 (installed on agent device 430). PO client 420 may transfer or make data available in real-time from open or current sessions (e.g., as well as past sessions). PO client 420 may transfer the data from each user computer 406 to one or more agent device 430, for example, which are assigned to provide the user support. Agent device 430 may view a user's past session data as a history of relevant interactions, as a summary report of those interactions”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller’s interactive augmentation system to include integrating details of an ongoing interaction with historical interactions and outputting a list of alternatives in response to a request from a user in view of Liberman in an effort to improve guidance during an interaction (Liberman ¶ [0004] & MPEP 2143G).
King however in the analogous art of user interactions teaches 
[…] cloud server […]; (King [0633] “some components may be installed and performed on the mobile device, while others sent to the network or to the cloud for processing”)
[…] the device being associated with an entity having a subscription for the memory augmentation services and the entity being a user of the device: (King [0125] “Separate indices may be created for users or groups of users with particular interests, habits or permissions. An index may exist for each file system, each directory, even each file on a user's hard disk. Indexes are published and subscribed to by users and by systems”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Winnemoeller to include evaluating an entity’s interactions with data sources and provide memory augmentation based on a subscription in view of King in an effort to gain extra functionality by associating particular advertisements with portions of a message (see King ¶ [0053] & MPEP 2143G).
Claim 19
Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs are represented as data streams, and wherein the program instructions cause the processor to evaluate the data streams as an aggregate set of data streams.  (Winnemoeller [0019] “The GUI can be implemented using any number of known or proprietary browsers or comparable technology that facilitates retrieving, presenting, and traversing information resources, such as web pages on a website, via a network, such as the Internet”)
Claim 20
Winnemoeller teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs are represented as data streams, and wherein the program instructions cause the processor to independently evaluate the data streams. (Winnemoeller [0021] “the text analysis module may produce an ontology relating to a particular person (e.g., one of the users or another person having an online identity), or the individuals participating in the conversation;” [0041] “The information relating to the participants may be different for different groups of participants (e.g., family, friends, co-workers, or classmates). Yet other regions of the interface 400 (e.g., region 460) may include a conversation stream, such as the messages being entered and exchanged among the participants.”)
Claim 21 
Winnemoeller does not explicitly teach
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the program instructions cause the processor to apply respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content.
Liberman however in the analogous art of user interactions teaches
wherein the one or more interactions comprise inputs received from the entity and outputs provided by the one or more data sources, […] (Liberman [0052] “Agent devices 120 may be connected to database 126 storing information related to users' interaction histories over the web and/or other networks. When an agent is connected to a user, the agent may automatically or, after sending a request, gain access to the user's interaction history” noting the inputs mapped to users’ interaction histories over the web and the outputs provided mapped to the access gained to a user’s history after an agent sends a request.
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of Liberman are presented in the examining of claim 18 and incorporated herein.
King however in the analogous art of user interactions teaches
[…] wherein the inputs and the outputs comprise audio content, text content, and visual content, and wherein the program instructions cause the processor to apply respective semantic markers to the inputs and the outputs based on the audio content, the text content, and the visual content. (King [0068] “The capture device may capture text using an optical or imaging component that captures image data from an object, display of information, and/or a rendered document, or using an audio recording device that captures a user's spoken reading of displayed text, or other methods;” [0051] “the system may interact with a search engine 112 that employs and/or indexes information specifically about rendered documents, about their digital counterpart documents, and/or about documents that have a web (Internet) presence;” [0053] “in step 130, the system identifies any markup relevant to the captured data and/or an identified electronic counterpart. In some cases, the markup is provided by the user, the originator, the publisher of the document, other users of the document, and so on, and may be stored at a directly accessible source 132, or dynamically generated by a markup service 134” )
The rationales to modify/combine the teachings of Winnemoeller with/and the teachings of King are presented in the examining of claim 18 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holzmann et al, ArchiveSpark: Efficient Web archive access, extraction and derivation, 2016.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624